Citation Nr: 1229279	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-26 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of a left upper lung lobectomy.


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded by the Board in December 2010 for further development.  The requested action was completed, and the case has since been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran underwent lung surgery at a VA medical center (VAMC) in February 1994, and he now has additional disabilities of the lung, to include diminished lung function, intermittent breathlessness, scar formation, and chest discomfort, which are most likely due to the VA surgery.

2.  The February 1994 VA surgery required epidural fusion with intubation, and the record contains no document signed by the Veteran showing that the Veteran's informed consent was obtained prior to the February 1994 surgery.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for residuals of left upper lung lobectomy have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

With respect to claims filed on or after October 1, 1997 (such as this one), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under Title 38 of the United States Code shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment must explain in language understandable to the patient or surrogate the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for human immunodeficiency virus.

The consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 30 calendar days.  38 C.F.R. § 17.32(d).  Finally, under 38 C.F.R. § 17.32(g)(1), special consent procedures are required in situations where the veteran is undergoing unusual or an extremely hazardous treatment or procedure, e.g., that which might result in irreversible brain damage or sterilization.  This includes having the veteran's signature witnessed by someone not affiliated with the VA health care facility.

Analysis

The Veteran contends that he is entitled to benefits under 38 U.S.C. § 1151 because the left upper lung lobectomy performed at the Durham VA Medical Center (VAMC) in February 1994 was an unnecessary surgical procedure that left him with an additional lung disability.  He further contends that the VAMC physicians did not properly consider his history of fungal skin infections, and therefore, were negligent in their failure to diagnose him with Cryptococcus prior to the February 1994 surgery.  Essentially, he maintains that a correct diagnosis would have obviated the need for the February 1994 surgery.

The February 1994 discharge summary following the left lobectomy, notes the Veteran had an epidural infusion as his analgesic during surgery, and that he was extubated the night after surgery.  The surgeon did not indicate that the Veteran signed any informed consent, but noted that "[t]he patient was felt in agreement with both [p]ulmonary and [g]eneral [s]urgery."  There is no evidence in the claims files that the surgeon (or his staff) informed the Veteran of the risks and benefits of the left lobectomy, nor is there a signed copy of any informed consent form.  

In a July 2010 Independent Medical Examination, the examiner essentially indicated that the Veteran's additional disabilities following his left lung lobectomy were not based upon the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VAMC, and were not due to an event not reasonably foreseeable.  In other words, the Veteran's additional disabilities were a foreseeable consequence of his lobectomy, and would be risks typically accepted by a patient giving informed consent for a lobectomy.  The examiner indicated that the Veteran had persistent chest discomfort, loss of lung function, worsening of intermittent breathlessness, and possible scar tissue formation, following his left lobectomy.  The examiner indicated that his opinions were based upon the presumption that the Veteran provided informed consent for his lobectomy, even though there was no documentation in the claims file showing that informed consent was provided.  

In its December 2010 remand, the Board requested that attempts be made to obtain any outstanding treatment records related to the Veteran's 1994 left lobectomy.  Although VA attempted to retrieve documentation that the Veteran provided informed consent to his February 1994 lobectomy, it was unsuccessful.  The VAMC only submitted the Veteran's surgical discharge summary, which was already of record.  There is no evidence of record showing that the Veteran was informed of the risks and benefits of his lobectomy prior to his surgery.  This does not meet the mandatory requirements of 38 C.F.R. § 17.32.  

As shown above, the Veteran developed additional disability due to the February 1994 VA left lung surgery.  Furthermore, the record reveals that the surgery required use of anesthesia/sedation and there is no informed consent form signed by the Veteran.  As outlined above, when VA medical care entails anesthesia, use of sedation, or narcotic analgesia, signature consent is specifically required.  38 C.F.R. § 17.32(d).  Because a signature is flatly required in such a situation, the Board cannot conclude that the absence of a signature constitutes a minor deviation from VA's consent requirements.  38 C.F.R. § 3.361(d)(1)(ii).  Although there is some reference to the Veteran having agreed to the surgery, in the absence of any proof thereof, the Board cannot conclude that signature consent was obtained.  Accordingly, compensation under 38 U.S.C. § 1151 for additional disability of the left lung, to include decreased lung function, due to the VA surgical procedure performed in February 1994 is warranted.

ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residuals of a left upper lung lobectomy is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


